r   I



                                                                                 R-369




                      T




        Hon. W. J. Elliott, Chief
        Texas Highway Patrol
        Texas Department    of Public      Safety
        Austin, Texas                                 Opinion No. V-179

                                                       Re:   The applicability    of Sec-
                                                             tion (c) of Article   6686,
                                                             V.C.S.,  to an. intransit
                                                             operator or carrier who
                                                             is not a dealer.

        Dear   Sir:

                      Your letter   of April   14, 1947, requesting   an o,pinion reads
        as follows:

                     “An intransit operator, having complied,with   the
               second section of B, Article 6686, is arrested for not
               having affixed to the windshield a sticker not less
               than three inches in diameter,   stating that such ve-
               hicle has been driven or towed from point of manu-
               facture, as outlined in Section C of Article 6686.

                     “Section B of this Article provides that an in-
               transit operator shall pay $50.00 for the first such
               registration   fee and $3.00 thereafter  for each num-
               ber; and Section C provides that every motor vehicle
               driven or towed from outside this State for the pur-
               pose of sale within this State shall have this wind-
               shield sticker affixed.

                     “We request an Opinion as to whether the in-
               transit operator,   bringing such vehicles into this
               State, operating as a transport company for the sole
               purpose of bringing these vehicles from the manu-
               facturer to the dealer, is required to have the sticker
               affixed showing ,that the car has been towed, as re-
               quired in Section C of this Article;  or whether this
               particular  Article is directed at the dealer to whom
               these cars are to be delivered   and who presumably
               will later sell them.”

                   Supplemental facts verbally supplied by you subsequent
        to the date of your written request are to the effect that the intransit
3%   Hon. W. J. Elliott      - Page    2                           Opinion No. V-179




     operator in question is not a dealer as that term is defined by Ar-
     ticle 6686, V.C.S.,    but on the contrary,  is a co-on     carrier  by
     motor vehicle in interstate commerce,        and is presently   operating
     under the jurisdiction     of the Interstate Commerce     Commission
     pursuant to authority granted by that body authorizing the trans-
     portation of motor vehicles in interstate co-exe           by the “drive-
     a-way” and “towing” methods.          The motor vehicles in question
     were driven and towed by the intransit operator from the place of
     manufacture    outside the State of Texas, and delivered to a dealer
     in the State of Texas.     You have also stated that we are ~to assume
     that the intransit operator in question has. complied. with any and
     all requirements     of the Railroad Commission      of Texas under then
     provisions   of Article 911b, V.C.S.

                  The question presented   is whether or not the provisions
     of Section(c)   of Article 6686, V.C.S.,  are applicable to an intransit
     carrier   of motor vehicles by the *drive-a-way*     and “towing” meth-
     ods, and must be complied with in order to lawfully drive such mo-
     tor vehicles over the public highways of this State in rendering ~a
     common or contract carrier delivery service by means of ,such
     methods.

                   Article   6686,    Vernon’s   Civil Statutes,   provides   in party
     as follows:
                                                                    i
                 -(&Any     manufacturer   of or dealer in motor
            vehicles~ in this State may, instead of registering     -
            each vehicle, he may wish to show or demonstrate
            on the public highways, apply for registration    and
         . secure a .general distinguishing    number which rnay~~~ ~.
           .be attached to any motor vehicle or motorcycle      which
            he sends.~temporarily-upon   the .road. . . .

                 ..‘(b) Each dealer holding a dealer’s       license may
            issue temporary     cardboard nurders.~,using       such deal-
            er’s number thereon . . . Any dealer, or manufacturer
            may use such cardboard license plate for the purpose.
            of operating or conveying a motor vehicle, trailer, ,or
            semi-trailer    from his place of business in one part
            of the State to :his place .of business ‘in another part
            of the State, and for the ~purpose of operating nor son-
            veying a motor vehicle., traikr..      or semi-trailer     from
            the point where it is unlo;aded to his places of business,
            and may also use such .Cardboard number in transport-
            ing a motor vehiclei trailer, ,or. semi-trailer        from the
            State line to’his~place   of-business.    . . .

                 “Any person, firm, or corporation   engaged inthis
            State in the business of transporting  and delivering ,by
Hon. W.~ J. Elliott   - Page   3                            opini0at H0.    v-179



      means id lh fulkmeuat method, t&e sa&dle meunt
      method, the tow bar mehbad, er lny other cembina-
      tion thereof, and uader their oWa power, new vehic-                                       ‘;. 2:;
      lee from the manufacturer        or my ether potnt et
                                                                         ".,!l.i;i /,,t,; ;..~.::;*;
      origin to any point of destknation w&thin the &ate ,0f                    ,.j* ; i :is+ ,‘..:.: “;:
      Texas, shall make applicaMon to the St-&s Highway
       Commission     for a drive-a-way     in-kaneit    license.
      This application for annual license shall be accom-
      panied by a registration      fee ai Pifw DsUars‘ ($50)          .
      and shall contain such idcr~er                the State High-
      way Coinmission       msy’require.    Upon   the fiiiag ef the
      application and the payment of the fee,, the &ate Highl;.           ,.~j:,. ,
      way Commission        shall i,eeue ts each drive-r-way
      operator a general distinguishin         number, which nun-
      ber must be carried and displayed by eaqh mobr               ve-
      hicle in like manner as is now provided by law for
      vehicles while being operated upon pub@ highways
      and such number shall remain 011 the vehicle or ve-
      hicles from the manufacturer,        OCR any poi+t   sf origin,
      to any point of ~deethation wfthfn the State of Texas.
      Additional number platee~berring        ~cBe same distin-~
      guiehing number d&Fred by any drive-a&way               eperat0r
      may be secured from the,State Highway ~Cormniseion
      upon the payment of 0 fee of T&e+ Pellars            ($3) for
      each set of additional license plates.        Any person, firm
      or corporation     engaging in the business 8s i drive-r-
      way sperator     of traneportily    UJ delivering by means
      of full-anunt    m0tho.d. tke s&&e     m0unt~met&sd, the
      tow bar methodi or any combbatdan tbekaaf, and un-
      der their own power, new mater vehicles,           who fails
      or refuses ta file or cause to be filed an applicati0n.
      as is required by law; and tb pay the fees therefor as
      the law requires, ,shall be found guilty ef violating the
      provisions    of this Act and      on canviction be fined net
      lees than Fifty Dollars ($50T land mot m0re than Two
      Hundred Dollars ($200) and all the costs of Court.
      Each day so operating without securing-the license
      and plates as required herein eha&l aenstitute a~aepa-
      rate offense within the meaning ef this Act.           The funds
      collected herein shall be paid i&e &a C%ener,al Revenue
      Fund of the State subject only to apptoprf&llon by the
      Legislature.

           “(c) Every mot0r vehicle that has been driven
      under its own power, or towed mei              vm0m
      &   *fit$&&re     Wanufacwed      eutside this State for the
      pu&ose    of sale within th&s State, sh0U h0ve affixed to
      the windshield or front thereof in pLrin view e~Sie#kW
.




    Hon. W. J. Elliett        - Page   4                  Opinion No. V-179




           qwwwfocturo,d.    Such notice s&al1 remain on such
          i%lilCH      tw& ‘c sale thereof by the dealer. (Em-
           phasis 0:s)
                ..
                     1 , .”

               Article 6686, supra, was, with t&e exception of the above
    quoted second paragraph of Sectien (b), cnicted by Chapter 158,
    page 302, Acts of‘the Ferty-fifth    Legislature,    Re,gular Session,
    1937. The second paragraph ef said Se&on (b) wrs’added by Chap-
    ter 5, page 61,3, Acts of the Forty-sixth    Legislature,    Regular Ses-
    Am, 1939.

               ~Prior to the amendment in 1939’as~ embraced in Chapter
    5, page 613, Acts of the Forty-sixth    Legislatur~e, Regular Session,
    the act in questio,n, related only to dealers and manufacturers.    Ne
    prevision was contained therein aMhoriaing~ the transportation      and
    delivery of a motor ,vehicle by mean~sof driving or towing over the
    public highways ,of this State by one not + dealer or manufacturer
    without proper and separate registration      of e~tch vehicle.

               We think it is clear from a~ reh&ng of the act as. ,a whole
    that a compliance  With the provisions    of Section (c) of Article 66g6,
    supro, is not a necessary    prerequisite  to the lawful movement by a
    dealer of a metor vehicle by driving ,a$ towing ever the public high-
    ways of this ~&ate from one,place .ef .b~ixsinesr k 8nother place of
    business.  or frem   oint of unloading totbe dealer’s    place of busi-
    ness, or from the f tate line,
                               .   to the dealer?s,plrce  of business   in this
    State, or when driven everthe     highwrys~,for the purpose of demen-
    stration.

                Tbe evident intent and pnrpose of the Legislature       as ex-
    pressed in Se,ctien (c) of Article 66g6, suprr, is the protectien of
    the public in the purchase of a motor vehicle.       Inthe e,vent a motor
    vehicle is driven under its own power, or towed by anether vehicle,
    from place of manufacture      outside the State to the place of sale in
    the State, a prsspective   purchaser    is entitled to be apprised of such
    fact in advance of his purchase of the vehicle.       In order te insure
    that the purchaser   will have prior knowledge of such fact, the Leg-
    islature has required the affixing of a &i&et       te the windshield of
    the motor vehicle stating such fact. It serves *spa notice to the
    prospective   purchaser   that the vehicle has been driven or towed
    from the place of manufacture      to the place of sale in *is State.

               The express wording of Section (c), suprr, clearly indi-
    cates that the Legielatuee  contemplrted,the    affixing af the sticker
    to the windshield by the dealer afte,r,.the motor vehicle had been
    driven or towed te his place~of busines8,,and     not befoew, or during,
    the time it was being driven or towed,     This is, neceswrily   true,
c.   ,




         .Hon; W. J. Elliott   - Page   5                   .,    Opinion No. V-179



         because the wording of Section..(c)i        supra, is, in the past tense, and
         expressly    relates to a motor vehicle *. . . that has been driverrun-
                           wer or towed” and the .langud bse reouired on the stick-
                             to the wii%&hield isto the elfect ‘. . . that such
         vehicle has been dr~iven or towed. . .” ,(Emphasis            ours)
               ,‘~
                      As previously’ebserved        the Legislature    in 1939’amendei
         Article 6686, V.C.8..      as it then existed (Ohsptet 158. page ~342, Acts
         of the Few-fifth      Legislature,    Regular Session, 1937), by enacting
         Chapter 5, page 613, Acts of the Forty-sixth           Legislature,    Regular
         Session,    This amendment added a.new and separate pbragraph to
         Section (b) of sa@Article        expressly   authorizing perseas engaged
         in the business of delivering       motor vehicles by.means of~the ‘drive-
         a-way” and “towing? methods to secure a drive-a-w.ay                transit li-
         cense from the State,Highway         Commission,-and       receive a,.general
         distinguishing    number, ta,,be displayed on each vehicle whiie being
         moved by. the “drive-a-way”:        or :?towing* .metbed.in lieu of a sepa-
         rate registration     of each vehicle a,s otherwise requiredby          law. The
         reasen for Ws amendment instersely stated in the smerg(rrPCyclause
         of Chapter -5, supra,. wherein it is, stated:~ .,

                     “The fa?t that~the.present   law rtgulatesenl~   auto-
                mobile dealers bringing new vehiules into the State, and
                the ~further,frct, that there are many motor vehiolt 6
                brought into the, State of Texas over its~ public higbw&yo
                by drive-a-w~ay    operators who are not licensed under the
                present law, create an emergency.     . . .I

                     Under the facts stattd by you the intransit operator or car-
          rier in question complied with all the previsions   of Section (b) of
          Article 6686, suprr, relating to an intransit operator or carrier,    but
         the did not comply with the previsions   of Section (c) of Article 6686,
          supra.

                     As has been previously. stated, Sactfen (c) of Artfcle 6686,
         supra, is applicable to dealers,      and then only after the vehicle has
         come to rest at the dealer’s      place of business,  and is offered for sa&
         to the public.    It has no application,  and is not a prerequisite    to the
         lawful driving and movement        of a vehicle over the highways of this
         State;by a dealer complying with and coming within the provisions            of
         Section (a) and the first paragraph of Section, (b) of ArtWe        6686, su-
         pra, Nothing is contained in Chapter 5, page 613, ACts of the Forty-
         six& Legislature,      Re ular Sessta@, 1939, which is now the second
         paragraph of Section fb), supra, indicating in any manner that the
         Legislature    intended or provided that the provisions     of Sectisn (C),
         supra, should apply to an intransit operator and carrier.          Section(c),
         supra, has remained unchanged since 1% origiaal enactment as a
         part of Chapter 158, page 302, Acts of the Forty-fifth       Legislature,
         Regular Session,      1937; and it is our opinion that it does not apply to
Hon. W. J. Elliott   - Page   6                         Opinion No. V-179




an intransit   operator   and carrier   such as described      by you.

           It follows from what has been stated above that the ar-
rest of the intransit operator for failure to have the stickers pro-
vided for in Section (c) of Article 6686, supra,~affixed  to the wind-
shields of the motor vehicles he was moving by the “drive-a-way”
and “towing’ methods as a carrier for shire was improper and not
authorized by law.

                                  SUMMARY

            The provisions   of Section (c) d Article 6686,
       V.C.S.,  requiring each motor vehick that has been
       driven or towed from place of manufacture       outside
       this State to place ef sale within the State to have a
       sticker affixed to the windshield stating such fact,
       apply to a dealer when offering the vehicle fer sale,
       but do not apply in any way to an intransit operator
       or carrier transporting    and delivering motor vehi-
       cles by means of the drivel-a-way      and towing meth-
       ods under a drive-a-way      intransit license provided
       for in Section (b) of Artic,le 6686, supra.

                                                Yours    very truly,

                                        ATTMRNEY    -NEPAL         4% TEXAS




                                                   Assistant

C19M:jt:sl